                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ABDUR-RASHID MUHAMMAD,                                      4:21CV3096

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

SCOTT FRAKES, MICHELE
WILHELM, and THE STATE OF
NEBRASKA,

                    Defendants.


      This matter is before the court on Plaintiff’s motion to appoint counsel (Filing
No. 3). For the reasons stated below, the motion will be denied without prejudice to
reassertion.

       There is no constitutional or statutory right to appointed counsel in a civil
case. Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013) (per curiam). A district court
“may request an attorney to represent” an indigent civil litigant, 28 U.S.C. §
1915(e)(1), but it has a “good deal of discretion” in deciding whether to do so,
Chambers v. Pennycook, 641 F.3d 898, 909 (8th Cir. 2011). “Relevant criteria for
determining whether counsel should be requested include the factual and legal
complexity of the case, the plaintiff's ability to investigate the facts and to present
the claims, and the presence or absence of conflicting testimony.” Recca v. Omaha
Police Dep't, No. 20-2560, __ Fed. App'x __, 2021 WL 2285235, at *1 (8th Cir.
2021) (citing Davis v. Scott, 94 F.3d 444, 447 (8th Cir. 1996)).

       This is not a complex case, either legally or factually. Plaintiff’s pleading is
coherent and shows he has a basic understanding of applicable law and procedure.
This case is still at the pleading stage, so there has been no discovery and no need
for testimony. As a prisoner, Plaintiff understandably faces challenges representing
himself, but “most indigent prisoners will face similar challenges.” See Recca, 2021
WL 2285235, at *2 (citing Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018)).
       IT IS THEREFORE ORDERED that Plaintiff’s motion to appoint counsel
(Filing No. 3) is denied without prejudice to reassertion.

     Dated this 6th day of July 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
